DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered. 
Status of the Application
Claims 1-12 and 14 are pending, of which claims 8-11 are withdrawn because of earlier restriction and election without traverse.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 is in an improper dependent form because claim 2 dependent on claim 1 recites “Yankee drying cylinder”.  This is because claim 1 recites a particular method of drying, “conducting the web to a contact drying---first side---in direct contact with the heated surface---”, which is not possible with the Yankee cylinder as it is not a direct contact drying, wherein one side of the film “first side” is in direct contact with the heated surface as provided in the instant specification:

    PNG
    media_image1.png
    265
    469
    media_image1.png
    Greyscale
 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2011/0281487 A1) and Hentze (US 2012/0132381 A1) in combination. 
Determining the scope and contents of the prior art
Mukai teaches making a film comprising microfibrillated cellulose comprising making a suspension or slurry of microfibrillated cellulose (preferably having a content of 90% or more) with or without additives, such as cross-linking agent, polymers, plasticizer etc., applying the suspension on a substrate to form a fibers (equivalent to fibrous web) with two sides (one is attached to the substrate and other side is exposed to drying) and drying the side in contact with a drying equipment (i.e. drying the (first) side in direct contact with a drying equipment (will have a heated surface and therefore in direct contact with the heated surface (there is nothing in between to make it indirect)  (and the other (second side) is not in a direct contact), such as electric drying (such equipment will have a heated surface) at a temperature at preferably 100-160C (encompass 100C of the instant claims) with heat to make a film (paragraphs 0017-0023, 0039-0053, 0090, 0097-0106, 0108, 0116, 0138, 0139, 0141—0148, 0150, 0151-164, 0226-0233). 
Paragraphs 0019, 0020, 0054-0064, 0066, 0152-0201, 0226-0233 teaches that the film comprising microfibrillated cellulose may also be made by steps comprising making a suspension or slurry of microfibrillated cellulose applying the suspension on a substrate to form a fibrous web with two sides and then applying an aqueous solution of cross-linking agent followed by drying or first drying the applied suspension of microfibrillated cellulose on a substrate followed by attaching (applying) an aqueous solution of crosslinking agent to the dried film material.  Paragraphs 0087-0090, 0108, 0124, 0150-0151, 0222 teaches that the suspension comprising microfibrillated cellulose material may contain other additives, such as organic solvent, surfactant, an acid or base, fillers etc. (equivalent to wet strength additive) or the additives may be applied after making the film. Paragraphs 0109-0120, 0124 teaches that for making gas barrier molded articles the gas barrier film comprising polymer, or cross linking agent may be applied to the film by first applying the substrate before drying cellulose film on the substrate or may be applied after cellulose film is dried on one side or both sides of the film by immersing spraying etc. and the heating and drying temperature of the film as preferably 100-160C. Paragraphs 0150-0151 teaches that a preventative layer such as polyolefin, polyester etc. may be formed on the film. 
Ascertaining the differences between the prior art and the claims at issue
Mukai teaches making a film comprising microfibrillated cellulose using process steps and drying at same temperature as in the instant claims using commonly known equipment, but fails to teach a specific example of drying equipment, such as metal belt dryer. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Mukai teaches making a film comprising microfibrillated cellulose using process steps and drying at same temperature as in the instant claims using commonly known equipment. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the film may be dried using any equipment commonly known equipment known in the art to dry a film comprising cellulose fibers.
This deficiency is further cured by Hentze.
Hentze teaches making a film comprising microfibrillated cellulose using a method of providing a suspension of microfibrillated cellulose, additives etc.; conveying suspension on means (substrate), forming a fibrous web and drying using belt dryer and example of making a paper of 30g/m2 gammage (close to below 30g/m2 gammage of the instant claim 12) (abstract, paragraphs 0012-0015, 0023, 0026-0029, 0032-0040, 0042, 0054-0056, 0058, 0067, Table 2, Figures and Claims) (same dryer as in the instant claim 2). 
Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the film may be dried using any equipment commonly known to dry a film comprising MFC, such as belt dryer.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Since the cited prior art teaches same process and drying in same manner, the results of the process, such as second side of the film attached to the substrate is coarser compared to the first side; or the properties of obtained film, such as grammage, density, OTR etc. are expected to be the same. Further, Table A1 on page 14 teaches OTR value less than 100x10-5 cc/m2.day.Pa=less than 100cc/m2.day. atm.
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Mukai teaches making a film comprising microfibrillated cellulose using process steps and drying at same temperature as in the instant claims using commonly known equipment. Hentze teaches making a film comprising microfibrillated cellulose using a method of providing a suspension of microfibrillated cellulose, additives etc.; conveying suspension on means (substrate), forming a fibrous web and drying using belt dryer and example of making a paper of 30g/m2 gammage. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the fibrous web may be dried using any commonly known drying equipment to dry fibrous web  as taught by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
Response to Arguments
Applicant’s remarks and amendment, filed on 02/04/2021, have been fully considered but not found persuasive.
Applicant argument is moot in view of new rejection as set forth above.

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623